DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that Williams and Jansson fail to teach: a first data module to which the trigger switch is operatively coupled, wherein when an interchangeable consumable component installed on the torch is determined to be genuine”.  In the interview on 3/16/2022, the Applicant explained that Jansson teaches verifying a power supply, not a consumable.  However, the Examiner notes that a portable, rechargeable battery could be considered an interchangeable, consumable component.  All rechargeable batteries are consumable components that become less effective as they chemically age.  Although Jansson does not specify what type of power source the torch includes, these types of batteries were well known in the art at that time.  See new reference used below (Hennesy) which shows this type of battery.  The Examiner suggests adding a limitation which distinguishes the Applicant’s consumable from a portable battery, such as indicating that the consumable is installed on the operative end of the torch.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first data module”, “data module”, “second data module”, “first data generator”, “second data generator”, “authenticating module”, and “second authenticating module” in claims 1, 4, 9, 13, 14, 15, and 17 (note that in claims 2, 5, and 10, the modules are further defined to contain a transmitter and therefore do not invoke 112(f)).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See [0007] for authentication modules.  See [0052] for data modules.   See [0051] for data generator structure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein when an interchangeable consumable component installed on the torch is determined to be genuine, the first data module is configured to:”  It is unclear how the data module can only be configured in a certain way when the consumable is determined to be genuine.  The data module would be configured to perform the operations.  If the consumable is not genuine, is the configuration of the data module erased? The when statement should come after the “configured to” phrase.  For example, the claim could recite:  “a first data module to which the trigger switch is operatively coupled, the first data module is configured to: when an interchangeable consumable component installed on the torch is determined to be genuine: receive first data…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2021/0053140), in view of Hennesy (US 2019/0199101), and further in view of Jansson (US 2019/0022952).
Regarding claim 1, Williams teaches a torch configured to carry out a welding or cutting operation, the torch comprising:
A trigger switch configured to assume an open position and a closed position – see figure 1 #130, and figure 3 #340.
A first data module to which the trigger switch is operatively coupled, wherein when an component installed on the torch is determined to be genuine, the first data module is configured to receive first data, produce the first data in response to the trigger switch assuming the closed position or retrieve the first data from a first memory located in the torch in response to the trigger switch assuming the closed position, and to thereafter encrypt the first data using a first encryption algorithm to produce trigger ciphertext (Torch cryptographic device includes memory, communication module and encryption module – see figure 2.  Torch will lock and unlock based on whether part is genuine manufacturer part – see [0017]. Communication module configured to receive encryption key from power source, encrypt, and transmit encrypted message to the power source – see [0021]).
Williams does not teach that the component (power source) is an interchangeable consumable component.
Hennesy teaches that cordless power tools may be powered by portable, removable, rechargeable battery packs - see [0002].  Please note that portable, removable, rechargeable battery packs are considered an interchangeable consumable component, as rechargeable batteries are consumable components that become less effective as they chemically age.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by using a portable, removable, rechargeable battery, in order to have portability and ease of use, based upon the beneficial teachings provided by Hennesy.  
Williams and Hennesy do not teach that the reception of the first data is in response to the trigger switch assuming the closed position.
Jansson teaches welding unit wherein if verification of power unit is not obtained, the control circuitry is configured to block the initiation of operation of the welding unit.  When the push button is pressed (i.e., trigger closed), micro switch will not close and the welding unit will not start to perform its function unless the verification of correctness is obtained – see [0051] and [0052].  This is to ensure power unit is correct power unit – see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams and Hennesy by having the reception of the first data be in response to the trigger switch assuming the closed position, in order to determine that the power unit is the correct power unit at the time of use, based upon the beneficial teachings provided by Jannson.  These modifications would result in better verification for the system.

Regarding claim 2, Williams teaches that the first data module includes a transmitter that is configured to transmit the trigger ciphertext to a power supply – see figure 2 #116.

Regatding claim 3, Williams teaches that the transmitter is configured to wirelessly transmit the trigger ciphertext –see [0021].

Regarding claim 13, Williams teaches a welding or cutting system comprising:
A torch including a trigger switch that is transitional between an open position and a closed position, the trigger switch being operatively coupled to a first data generator that, when an interchangeable consumable component installed on the torch is determined to be genuine, uses a first encryption algorithm in conjunction with a first encryption key and first data to produce trigger ciphertext (Torch with trigger – see figure 1 #130 and figure 3 #340.  Torch cryptographic device (data generator) includes an encryption module – see figure 2.  Communication module configured to receive encryption key from power source, encrypt, and transmit encrypted message to the power source – see [0021]).
A power supply configured to deliver welding or cutting power to the torch, the power supply including a first authenticating module that is configured to receive and then decrypt the trigger ciphertext by use of a first decryption algorithm that uses the first encryption key to produce first output data, the first authenticating module configured to compare the first output data with the first data, in response to the first output data and first data being the same, the power supply is enabled to deliver the welding or cutting power to the torch, and in response to the first output data not being the same as the first data, the power supply is configured to prevent deliver of the welding power to the torch (Power supply with power source cryptographic device (i.e., authenticating module) – see figure 4.  Encrypted message received from torch, decrypts the encrypted message using encryption key, extracts an unlock code, compares the unlock code to an unlock code stored in a memory to determine if torch is genuine manufacturer torch.  If genuine, command supply of power to torch for welding or cutting.  If not genuine, do not command supply of power – see figure 7).
Williams does not teach that the ciphertext is generated when the trigger switch is in the closed position.
Jansson teaches welding unit wherein if verification of power unit is not obtained, the control circuitry is configured to block the initiation of operation of the welding unit.  When the push button is pressed (i.e., trigger closed), micro switch will not close and the welding unit will not start to perform its function unless the verification of correctness is obtained – see [0051] and [0052].  This is to ensure power unit is correct power unit – see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by having the reception of the first data be in response to the trigger switch assuming the closed position, in order to determine that the power unit is the correct power unit at the time of use, based upon the beneficial teachings provided by Jannson.  These modifications would result in better verification for the system.

Allowable Subject Matter
Claims 17 and 18 are allowed.

Claims 4-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Williams and Jansson tech the limtiations described above.  However, no prior art was found which teaches:
“a parts-in-place switch transitional between an open position and a closed position, when power is supplied to the cutting torch by a power supply, the parts-in-place switch is configured to assume the closed position when the interchangeable torch component is determined to be genuine, the parts-in-place switch being configured to assume the open position when the interchangeable torch component is determined to be non-genuine; and a second data module to which the parts-in-place switch is operatively coupled, the second data module configured to use a second encryption algorithm to produce parts-in-place ciphertext when the parts-in-place switch is in the closed position”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495